EXECUTION COPY
Exhibit 10.2
SIXTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT
This SIXTH AMENDMENT (this “Amendment”), dated as of November 21, 2008, is among
CSS FUNDING LLC, a Delaware limited liability company, as seller (the “Seller”),
CSS INDUSTRIES, INC., a Delaware corporation (“CSS”), as initial servicer (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Servicer”), the Sub-Servicers party hereto, MARKET STREET FUNDING
LLC (f/k/a Market Street Funding Corporation), a Delaware limited liability
company (together with its successors and permitted assigns, the “Issuer”), and
PNC BANK, NATIONAL ASSOCIATION, a national banking association (“PNC”), as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).
RECITALS
1. The Seller, the Servicer, the Issuer and the Administrator are parties to the
Receivables Purchase Agreement, dated as of April 30, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
2. The Seller, the Servicer, the Issuer and the Administrator desire to amend
the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1. Amendment to the Agreement.
1.1 The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended and restated in its entirety as follows:
“Purchase Limit” means (a) $75,000,000 for the period from July 27 of each year
from 2008 through January 31 of each such following year and (b) for the period
from February 1 of each year from 2009 through July 26 of each such year,
$25,000,000, in each case as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement (it being understood that for the period from
July 27, 2008 through November 20, 2008, the amount set forth in clause
(a) above was $100,000,000). References to the unused portion of the Purchase
Limit shall mean, at any time, the Purchase Limit minus the then outstanding
Capital.

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Conditions to Effectiveness.
This Amendment shall become effective as of November 21, 2008, provided that the
Facility Termination Date or a Termination Event or Unmatured Termination Event
has not occurred and subject to the condition precedent that the Administrator
shall have received the following, each duly executed and dated as of the date
hereof (or such other date satisfactory to the Administrator), in form and
substance satisfactory to the Administrator:
(a) counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto; and
(b) such other documents and instruments as the Administrator may reasonably
request.
SECTION 3. Representations and Warranties; Covenants.
Each of the Seller, the Servicer and each Sub-Servicer, as applicable, hereby
represents and warrants to the Issuer and the Administrator as follows:
(a) Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b) Enforceability. The execution and delivery by each of the Seller, the
Servicer and each Sub-Servicer of this Amendment, and the performance of each of
its obligations under this Amendment and the Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts. This Amendment and the Agreement, as
amended hereby, are each of the Seller’s, the Servicer’s and each Sub-Servicer’s
valid and legally binding obligations, enforceable in accordance with its terms.
(c) No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.
SECTION 4. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby. This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.
SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

-2-



--------------------------------------------------------------------------------



 



SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflicts of law principles (other than Sections 5-1401
and 5-1402 of the New York General Obligations Laws).
SECTION 7. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
[SIGNATURE PAGES TO FOLLOW]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                      CSS FUNDING LLC    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    CSS INDUSTRIES, INC.    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

 



--------------------------------------------------------------------------------



 



                      BERWICK OFFRAY LLC
(f/k/a Berwick Industries LLC),
as a Subservicer    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    CLEO INC,
as a Subservicer    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    LION RIBBON COMPANY, INC.,
as a Subservicer    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    PAPER MAGIC GROUP, INC.
(f/k/a The Paper Magic Group, Inc.),
as a Subservicer    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

 



--------------------------------------------------------------------------------



 



                      MARKET STREET FUNDING LLC    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

 



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION,
as Administrator    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

 